Rehearing denied November 16, 1926.                       ON PETITION FOR REHEARING.                              (250 P. 763.)
Counsel for respondents urges that the court failed to take into consideration the ratification by plaintiff of the unauthorized act of her agent, Wilcox. It was said in the original opinion: "The opinion of Wilcox that the alleged assignment would give `a clear title to all of the Fry claims' and the conclusion of the witness that the plaintiff ratified such statement or representation does not constitute an agreement to convey." Since there was no agreement by Wilcox to convey this property, but merely his opinion as to the condition of the title, it follows that there could be no ratification by plaintiff of a contract to convey.
It is asserted that, since the plaintiff commenced an action in ejectment and alleged sole and exclusive ownership of the property, the court was not warranted in granting any relief other than that demanded in the complaint. This cause was tried in equity. Defendants selected the forum and it is idle to say that equity, having assumed jurisdiction, did not have the power to grant full and complete relief.
Finally, it is contended that the cause ought to be remanded for the reason "that the defendants are entitled *Page 583 
to contributions from the plaintiff for the payment of taxes and other liens on the premises." This matter was considered, although not referred to in the opinion. It was not thought advisable thus to remand the cause since defendants have had the exclusive use, benefit and enjoyment of the property. In the light of the record, we deem it equitable to offset against the amount due defendants for payment of taxes and water assessments that sum due plaintiff arising out of the profits of the land. It may well be argued that there is not sufficient data to strike a balance between the parties, but we think the conclusion reached is substantially correct and that it is better thus to end the litigation and thereby save what little remains of this ranch.
Petition for rehearing is denied.
RAND, J., absent.                             REHEARING DENIED.